Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jimmy Paul Mahone, Appellant                          Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-13-00247-CR        v.                          13F0381-005).      Opinion delivered by
                                                      Justice Carter, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jimmy Paul Mahone, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 19, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk